 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   ROLANDO MEDRANO,                                    Case No.: 3:19-cv-00423-AJB-MDD
     CDCR #F-75249,
10
                                        Plaintiff,       ORDER:
11
                          vs.                            1) GRANTING MOTION TO
12
     ROGELIO ORTEGA, Staff Physician;                    PROCEED IN FORMA PAUPERIS
13   H. PATEL, Chief Physician;                          [ECF No. 11]
14   S. GATES, Chief Health Care
     Correspondence and Appeals Branch,                  2) DENYING MOTION TO
15                                                       APPOINT COUNSEL
                                     Defendants.         [ECF No. 2]
16
17                                                       3) DISMISSING DEFENDANTS
                                                         PATEL AND GATES PURSUANT
18
                                                         TO 28 U.S.C. § 1915(e)(2) AND
19                                                       28 U.S.C. § 1915A(b)
20
                                                         AND
21
                                                         4) DIRECTING U.S. MARSHAL TO
22
                                                         EFFECT SERVICE OF SUMMONS
23                                                       AND COMPLAINT UPON
                                                         DEFENDANT ORTEGA PURSUANT
24
                                                         TO 28 U.S.C. § 1915(d) AND
25                                                       Fed. R. Civ. P. 4(c)(3)
26
27         Rolando Medrano (“Plaintiff”), proceeding pro se and currently incarcerated at
28   Chuckawalla Valley State Prison (“CVSP”) in Blythe, California, filed this civil rights
                                                     1
                                                                            3:19-cv-00423-AJB-MDD
 1   action pursuant to 42 U.S.C. § 1983 in the Central District of California on February 5,
 2   2019. See Compl., ECF No. 1.
 3         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
 4   time of filing, but instead filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant
 5   to 28 U.S.C. § 1915(a), together with a Motion to Appoint Counsel (ECF Nos. 2, 3).
 6         On March 4, 2019, the Honorable United States Magistrate Judge Steve Kim
 7   determined that because Plaintiff’s claims are alleged to have arisen while he was
 8   incarcerated at Centinela State Prison (“CEN”), in Imperial, California, his Complaint
 9   should have been filed in the Southern District of California pursuant to 28 U.S.C.
10   § 1391(b). (See ECF No. 6 at 1.) Therefore, Judge Kim transferred the case here in the
11   interests of justice. (Id. at 2.) Judge Kim further denied Plaintiff’s then-pending Motion to
12   Proceed IFP (ECF No. 3), but without prejudice and with instructions to Plaintiff to file a
13   new IFP Motion in this Court within 30 days of transfer. (See ECF No. 6 at 1.) Judge
14   Kim did not mention Plaintiff’s Motion to Appoint Counsel however, and did not screen
15   Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915(e) or § 1915A.
16         On April 5, 2019, Plaintiff filed a renewed Motion to Proceed IFP in this Court, as
17   instructed by Judge Kim (ECF No. 11).
18   I.    IFP Motion
19         All parties instituting any civil action, suit or proceeding in a district court of the
20   United States, except an application for writ of habeas corpus, must pay a filing fee of
21   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
22   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
23   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
24
25
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
26
     fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
27   Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
     not apply to persons granted leave to proceed IFP. Id.
28
                                                    2
                                                                                3:19-cv-00423-AJB-MDD
 1   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
 2   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
 3   Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d
 4   1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed.
 5   See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.
 6   2002).
 7         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
 8   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
 9   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
10   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
11   trust account statement, the Court assesses an initial payment of 20% of (a) the average
12   monthly deposits in the account for the past six months, or (b) the average monthly
13   balance in the account for the past six months, whichever is greater, unless the prisoner
14   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
15   custody of the prisoner then collects subsequent payments, assessed at 20% of the
16   preceding month’s income, in any month in which his account exceeds $10, and forwards
17   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
18   Bruce, 136 S. Ct. at 629.
19         In support of his renewed IFP Motion, Plaintiff has submitted a Prison Certificate
20   signed by a trust account official at CVSP, together with a certified copy of his CDCR
21   Inmate Statement Report showing his trust account activity at the time of filing. (See ECF
22   No. 11 at 4-6.) See also 28 U.S.C. § 1915(a)(2); S.D. CAL. CIVLR 3.2; Andrews, 398 F.3d
23   at 1119. These statements show that Plaintiff carried an average monthly balance of
24   $1.76, and had $3.33 in average monthly deposits to his account over the 6-month period
25   immediately preceding the filing of his Complaint—but he had only a $.01 available
26   balance on the books at the time of filing. (See ECF No. 11 at 4, 6.)
27   ///
28   ///
                                                    3
                                                                                3:19-cv-00423-AJB-MDD
 1         Based on this accounting, the Court GRANTS Plaintiff’s renewed Motion to
 2   Proceed IFP (ECF No. 11) and assesses his initial partial filing fee to be $0.66 pursuant to
 3   28 U.S.C. § 1915(b)(1).
 4         However, because Plaintiff’s available balance was insufficient to satisfy even this
 5   minimal initial fee at the time of filing, the Court will direct the Secretary of the CDCR,
 6   or his designee, to collect the initial fee assessed only if sufficient funds are available in
 7   Plaintiff’s account at the time this Order is executed. See 28 U.S.C. § 1915(b)(4)
 8   (providing that “[i]n no event shall a prisoner be prohibited from bringing a civil action
 9   or appealing a civil action or criminal judgment for the reason that the prisoner has no
10   assets and no means by which to pay the initial partial filing fee.”); Bruce, 136 S. Ct. at
11   630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve”
12   preventing dismissal of a prisoner’s IFP case based solely on a “failure to pay ... due to
13   the lack of funds available to him when payment is ordered.”). The remaining balance of
14   the $350 total fee owed in this case must be collected by the agency having custody of
15   the prisoner and forwarded to the Clerk of the Court pursuant to 28 U.S.C. § 1915(b)(2).
16   II.   Motion to Appoint Counsel
17         Plaintiff also seeks the appointment of counsel pursuant to 28 U.S.C. § 1915 based
18   on the complexity of his claims, his indigence, incarceration, limited ability to
19   investigate, and anticipated need to propound discovery and solicit expert testimony. (See
20   ECF No. 2 at 2-4.)
21         However, there is no constitutional right to counsel in a civil case. Lassiter v. Dept.
22   of Social Servs., 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.
23   2009). And while 28 U.S.C. § 1915(e)(1) grants the district court limited discretion to
24   “request” that an attorney represent an indigent civil litigant, Agyeman v. Corr. Corp. of
25   America, 390 F.3d 1101, 1103 (9th Cir. 2004), this discretion may be exercised only
26   under “exceptional circumstances.” Id.; see also Terrell v. Brewer, 935 F.2d 1015, 1017
27   (9th Cir. 1991). A finding of exceptional circumstances requires the Court “to consider
28   whether there is a ‘likelihood of success on the merits’ and whether ‘the prisoner is
                                                    4
                                                                                3:19-cv-00423-AJB-MDD
 1   unable to articulate his claims in light of the complexity of the legal issues involved.’”
 2   Harrington v. Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015) (quoting Palmer, 560 F.3d
 3   at 970).
 4         The Court agrees that pro se litigants may be better served with the assistance of
 5   counsel—but that is not the test. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir.
 6   1997) (affirming denial of counsel based on claims that pro se plaintiff “may well have
 7   fared better-particularly in the realms of discovery and the securing of expert
 8   testimony.”), withdrawn in part on reh’g en banc and overruled on other grounds, 154
 9   F.3d 952 (9th Cir. 1998). “Concerns regarding investigation and discovery are … not
10   exceptional factors,” and while a pro se litigant “may not have vast resources or legal
11   training,” these are simply among the commonly shared “types of difficulties encountered
12   by many pro litigants.” Wells v. Washington State Dep’t of Corr., No. C13-234
13   RJB/KLS, 2013 WL 4009076, at *1 (W.D. Wash. Aug. 5, 2013).
14         Here, nothing in Plaintiff’s Complaint suggests he is incapable of articulating the
15   factual basis for his Eighth Amendment inadequate medical care claim, which is a typical
16   conditions of confinement claim and “relatively straightforward.” Harrington, 785 F.3d
17   at 1309. In fact, the Court finds, based on its initial screening of Plaintiff’s Complaint
18   under the standards of review discussed below, that he has pleaded sufficient factual
19   content to state a plausible claim for relief. See Meeks, 2017 WL 476425 at *3 (denying
20   ADA inmate appointment of counsel where inmate “successfully survived screening,”
21   and had submitted motions “drafted with clarity and [asserting] proper arguments.”);
22   Garcia v. Blahnik, Civil Case No. 3:14-cv-00875-LAB-BGS, 2016 WL 4269561, at *3
23   (S.D. Cal. Aug. 15, 2016) (finding no “exceptional circumstances warranting a judicial
24   request for a voluntary legal counsel” where Plaintiff’s psychiatric disorder and limited
25   access to the law library did not “prevent[] him from filing a well-articulated complaint
26   and other motions with the Court.”).
27         In addition, while Plaintiff may have sufficiently pleaded an Eighth Amendment
28   deliberate indifference claim as to Dr. Ortega at this preliminary stage of the proceedings,
                                                   5
                                                                               3:19-cv-00423-AJB-MDD
 1   he has yet to demonstrate and it is too soon to tell whether there is a likelihood of success
 2   on the merits. Harrington, 785 F.3d at 1309; Cano v. Taylor, 739 F.3d 1214, 1218 (9th
 3   Cir. 2014) (affirming denial of counsel where prisoner could articulate his claims in light
 4   of the complexity of the issues involved, but did not show likelihood of succeed on the
 5   merits); see also Dickey v. Strayhorn, Civil Case No. 3:17-cv-00546-JLS-JLB, 2017 WL
 6   3118797, at *1 (S.D. Cal. July 21, 2017), reconsideration denied, Civil Case No. 3:17-
 7   cv-00546-JLS-JLB, 2017 WL 4271975 at *1 (S.D. Cal. Sept. 26, 2017) (“To demonstrate
 8   that he has a likelihood of success at trial, Plaintiff must do more than merely allege that
 9   one of his constitutional rights was violated. He must provide evidence to the effect that
10   he has a likelihood of success on the merits of his allegations.”); Torbert v. Gore, Civil
11   Case No. 3:14-cv-02991-BEN-NLS, 2016 WL 1399230, at *1 (S.D. Cal. Apr. 8, 2016)
12   (“A plaintiff that provides no evidence of his likelihood of success at trial fails to satisfy
13   the first factor of the [exceptional circumstances] test.”)
14          Therefore, the Court finds no “exceptional circumstances” exist at this preliminary
15   stage of the case and DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 2)
16   without prejudice on that basis.
17   III.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
18          A.    Standard of Review
19          Because Plaintiff is a prisoner proceeding IFP, his Complaint requires a pre-answer
20   screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes, the
21   Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which is
22   frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
23   immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
24   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
25   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
26   the targets of frivolous or malicious suits need not bear the expense of responding.’”
27   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (internal citation omitted).
28   ///
                                                    6
                                                                                3:19-cv-00423-AJB-MDD
 1         “The standard for determining whether a plaintiff has failed to state a claim upon
 2   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 3   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
 4   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
 5   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 6   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 7   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
 8   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
 9   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
10         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
11   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
12   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
13   relief [is] ... a context-specific task that requires the reviewing court to draw on its
14   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
15   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
16   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
17   (9th Cir. 2009).
18         B.     Plaintiff’s Allegations
19         Plaintiff claims that while he was incarcerated at CEN on seven separate occasions
20   beginning in June 2016 and continuing until February 2018, he sought various forms
21   medical attention and pain management medication from Defendant Ortega, a staff
22   physician, for two torn ligaments in his right ankle. (See Compl., ECF No. 1 at 1-7.)
23   Specifically, Plaintiff claims Ortega ordered an X-ray and prescribed Tylenol 3 in June
24   2016, but refused to renew that prescription after it lapsed despite his complaints of
25   “significant and immobilizing pain.” (Id. at 3.)
26         After he was referred to an orthopedic surgeon in August 2016, given an MRI, and
27   re-prescribed Tylenol 3, Plaintiff alleges Dr. Ortega again decreased and then
28   discontinued his pain medication without consulting with the orthopedic surgeon who
                                                     7
                                                                                 3:19-cv-00423-AJB-MDD
 1   prescribed it. (Id. at 4.) After Plaintiff continued complaints of “uncontrolled pain to his
 2   right ankle,” he was referred again to the orthopedic surgeon in September 2016 who
 3   confirmed a ligament tear. But Dr. Ortega again refused to prescribe stronger pain
 4   medication, which caused Plaintiff to “endure months” of continued pain. (Id. at 5.)
 5         When Plaintiff was again examined by Dr. Ortega in November 2016, Ortega
 6   noted Plaintiff’s ankle had “not really changed much,” and that he was walking with a
 7   cane, and “continue[d] to have the same amount of pain,” but Ortega still refused to
 8   prescribe stronger pain medication. (Id. at 6.)
 9         Again Plaintiff returned to the orthopedic surgeon, who noted “popping and
10   clicking” in his right ankle, his use of an “aircast,” and his reports of “constant” and
11   “sharp” pain. (Id. at 7.) The orthopedic surgeon recommended “right ankle arthroscopy &
12   repair of tibia fibula ligament,” and Tylenol 3 for pain management. (Id. at 7.) When he
13   returned to Dr. Ortega a week later, however, Plaintiff claims Ortega “substituted his own
14   judgment,” and disregarded the orthopedist’s prescription. (Id.)
15         Finally, Plaintiff claims both Dr. H. Patel, the Chief Physician and Surgeon who
16   interviewed him at CEN in response to a CDCR 602 HC Patient-Inmate Health Care
17   Appeal regarding Dr. Ortega’s “continued deliberate indifference” to his “extreme and
18   prolonged pain,” and S. Gates, the Chief of Health Care Correspondence and Appeals in
19   Sacramento, both “demonstrated [their] own deliberate indifference” by refusing to grant
20   and adjudicate his health care appeal to his satisfaction. (Id. at 8-9.)
21         C.     Inmate Appeals Processing – Defendants Patel and Gates
22         Upon initial review, the Court finds Plaintiff’s Complaint fails to state a claim as to
23   either Defendant Patel or Gates because an official’s allegedly improper processing or
24   denial of a prisoner’s grievance or appeal, without more, does not serve as a sufficient
25   basis for section 1983 liability. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)
26   (prisoners do not have a “separate constitutional entitlement to a specific prison grievance
27   procedure.”) (citation omitted); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (due
28   process not violated simply because defendant fails properly to process grievances
                                                    8
                                                                                3:19-cv-00423-AJB-MDD
 1   submitted for consideration); see also Todd v. California Department of Corrections and
 2   Rehabilitation, 615 Fed. Appx. 415, 415 (9th Cir. 2015) (district court properly dismissed
 3   claim based on improper “processing and handling of [...] prison grievances,” since
 4   prisoners have no “constitutional entitlement to a specific prison grievance procedure”)
 5   (citing Ramirez, 334 F.3d at 860) (quotation marks omitted); Shallowhorn v. Molina, 572
 6   Fed. Appx. 545, 547 (9th Cir. 2014) (district court properly dismissed § 1983 claims
 7   against defendants who “were only involved in the appeals process”) (citing Ramirez,
 8   334 F.3d at 860); Daniels v. Aguilera, No. 2:16-CV-00996-JAM-CKD P, 2018 WL
 9   558658, at *1 (E.D. Cal. Jan. 24, 2018), report and recommendation adopted sub nom.
10   Daniels v. Aguillera, No. 2:16-CV-00996-JAM-CKD P, 2018 WL 1763311 (E.D. Cal.
11   Apr. 12, 2018) (“Because there is no right to any particular grievance process, it is
12   impossible for due process to have been violated by ignoring or failing to properly
13   process prison grievances.”). Simply “‘[r]uling against a prisoner on an administrative
14   complaint does not cause or contribute to the violation.’” Ellington v. Clark, 2010 WL
15   3001427, at *2 (E.D. Cal. Jul. 29, 2010) (quoting George v. Smith, 507 F.3d 605, 609
16   (7th Cir. 2007)).
17         For these reasons, the Court finds Plaintiff’s conclusory claims that Defendants
18   Patel and Gates “rejected” and/or “refused to grant [him] relief” when reviewing and
19   responding to his health care appeal, see Compl., ECF No. 1 at 8, 9, are insufficient to
20   state any plausible claim upon which § 1983 relief may be granted. See Iqbal, 556 U.S. at
21   678-79 (citations omitted); Newton v. Eatmon, No. 3:19-CV-00511-LAB-KSC, 2019 WL
22   2027608, at *3 (S.D. Cal. May 7, 2019) (sua sponte dismissing claims against inmate
23   appeals official alleged only to have “prevent[ed] [Plaintiff’s] inmate parolee CDCR 602
24   [from] mov[ing] forward” for failing to state a claim pursuant to 28 U.S.C. § 1915(e)(2)
25   and § 1915A(b)); Valdivia v. Tampkins, No. EDCV 16-1975 JFW, 2016 WL 7378887, at
26   *6 C.D. Cal. Dec. 19, 2016 (sua sponte dismissing claims predicated upon the alleged
27   improper processing of inmate grievances); Morgan v. Borders, No. EDCV 17-57 JFW,
28   2018 WL 2213455, at *6 (C.D. Cal. May 14, 2018) (dismissing allegations that inmate
                                                  9
                                                                              3:19-cv-00423-AJB-MDD
 1   appeals officials “allowed transgender discrimination to continue ... unabated” when they
 2   denied plaintiff’s grievance alleging discrimination as insufficient to state a viable § 1983
 3   claim); 28 U.S.C. §§ 1915(e)(2)(b)(ii), 1915A(b)(1); Watison, 668 F.3d at 1112; Wilhelm,
 4   680 F.3d at 1121.
 5         D.     Inadequate Medical Care Claims – Dr. Ortega
 6         As to his deliberate indifference claims against his treating physician Dr. Ortega,
 7   however, the Court finds Plaintiff’s Complaint sufficient to survive the “low threshold”
 8   set for the sua sponte screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b). See
 9   Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012); Iqbal, 556 U.S. at 678; Estelle
10   v. Gamble, 429 U.S. 97, 105 (1976) (“[D]eliberate indifference to a prisoner’s serious
11   illness or injury states a cause of action under § 1983.”); Wakefield v. Thompson, 177
12   F.3d 1160, 1165 (9th Cir. 1999) (“Following Estelle, we have held that a prison official
13   acts with deliberate indifference when he ignores the instructions of the prisoner’s
14   treating physician or surgeon.”); Hamilton v. Endell, 981 F.2d 1062, 1066-67 (9th
15   Cir.1992) (finding deliberate indifference where prison officials and doctors “deliberately
16   ignored the express orders of a prisoner’s prior physician for reasons unrelated to the
17   medical needs of the prisoner.”); cf. Greeno v. Daley, 414 F.3d 645, 654 (7th Cir. 2005)
18   (finding material factual dispute as to deliberate indifference where physician refused to
19   refer prisoner to a specialist and “doggedly persisted in a course of treatment known to be
20   ineffective”); Mason v. Ryan, No. CV1708098PCTDGCMHB, 2019 WL 1382468, at *23
21   (D. Ariz. Mar. 27, 2019) (“[D]isregard [of] the specialist’s recommendation reflects a
22   callous indifference to Mason’s serious medical need and is probative of deliberate
23   indifference.”).
24         Therefore, the Court will direct the U.S. Marshal to effect service of summons and
25   Plaintiff’s Complaint upon Defendant Ortega on Plaintiff’s behalf. See 28 U.S.C.
26   § 1915(d) (“The officers of the court shall issue and serve all process, and perform all
27   duties in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“[T]he court may order that service be
28   made by a United States marshal or deputy marshal ... if the plaintiff is authorized to
                                                  10
                                                                              3:19-cv-00423-AJB-MDD
 1   proceed in forma pauperis under 28 U.S.C. § 1915.”).
 2   IV.    Conclusion and Order
 3          For the reasons explained, the Court:
 4          1.     GRANTS Plaintiff’s renewed Motion to Proceed IFP pursuant to 28 U.S.C.
 5   § 1915(a) (ECF No. 11).
 6          2.     DIRECTS the Secretary of the CDCR, or his designee, to collect from
 7   Plaintiff’s prison trust account the initial $0.66 initial partial filing fee assessed, if those
 8   funds exist at the time this Order is executed, and to thereafter garnish the remainder of
 9   the $350 filing fee owed in this case by collecting monthly payments from his account in
10   an amount equal to twenty percent (20%) of the preceding month’s income and
11   forwarding them to the Clerk of the Court each time the amount in the account exceeds
12   $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY
13   IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS ACTION.
14          3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
15   Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
16          4.     DENIES Plaintiff’s Motion to Appoint Counsel without prejudice (ECF No.
17   2).
18          5.     DISMISSES Defendants H. Patel and S. Gates based on Plaintiff’s failure to
19   state a claim against them pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and
20   DIRECTS the Clerk of the Court to terminate them as parties to this matter.
21          6.     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF
22   No. 1) upon Defendant Ortega and forward it to Plaintiff along with a blank U.S. Marshal
23   Form 285. In addition, the Clerk will provide Plaintiff with a certified copy of this Order,
24   a certified copy of his Complaint, and the summons so that he may serve Defendant
25   Ortega. Upon receipt of this “IFP Package,” Plaintiff must complete the Form 285 as
26   completely and accurately as possible, include an address where Defendant Ortega may
27   be found and/or subject to service, and return it to the United States Marshal according to
28   the instructions the Clerk provides in the letter accompanying his IFP package.
                                                     11
                                                                                  3:19-cv-00423-AJB-MDD
 1         7.     ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
 2   upon Defendant Ortega as directed by Plaintiff on the USM Form 285 provided to him.
 3   All costs of that service will be advanced by the United States. See 28 U.S.C. § 1915(d);
 4   Fed. R. Civ. P. 4(c)(3).
 5         8.     ORDERS Defendant Ortega, once served, to reply to Plaintiff’s Complaint
 6   within the time provided by the applicable provisions of Federal Rule of Civil Procedure
 7   12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be permitted to
 8   “waive the right to reply to any action brought by a prisoner confined in any jail, prison,
 9   or other correctional facility under section 1983,” once the Court has conducted its sua
10   sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and thus, has made
11   a preliminary determination based on the face on the pleading alone that Plaintiff has a
12   “reasonable opportunity to prevail on the merits,” defendant is required to respond); and
13         9.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
14   serve upon Defendant Ortega, or if appearance has been entered by counsel, upon
15   Defendant’s counsel, a copy of every further pleading, motion, or other document
16   submitted for the Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must
17   include with every original document he seeks to file with the Clerk of the Court, a
18   certificate stating the manner in which a true and correct copy of that document has been
19   was served on Defendant or his counsel, and the date of that service. See S.D. Cal. CivLR
20   5.2. Any document received by the Court which has not been properly filed with the
21   Clerk or which fails to include a Certificate of Service upon the Defendant, or his
22   counsel, may be disregarded.
23         IT IS SO ORDERED.
24   Dated: May 21, 2019
25
26
27
28
                                                  12
                                                                              3:19-cv-00423-AJB-MDD
